United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1117
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Gavan Leonard,                          *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: October 17, 2001

                                  Filed: October 24, 2001
                                   ___________

Before McMILLIAN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Gavan Leonard pleaded guilty to knowingly possessing about 6000 stolen
unembossed credit cards with intent to defraud, in violation of 18 U.S.C. § 1029(a)(3)
(1994). Based on undisputed testimony, the district court* found the cards were used
to charge between $1.3 and $1.5 million, and it used this amount of actual loss to the
victim bank to increase Leonard’s base offense level by 11 levels under U.S.S.G. §


      *
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
2F1.1(b)(1)(L) (specific offense characteristics for crimes involving fraud). Leonard
does not dispute the dollar amount charged on the stolen cards, but argues that the
loss was not properly attributed to him because it was not reasonably foreseeable that
his former girlfriend would emboss some of the cards and sell them. When
determining the amount of loss under § 2F1.1(b)(1), however, the district court may
use actual loss or intended loss, whichever is greater. United States v. Morris, 18
F.3d 562, 570 (8th Cir. 1994). The amount of loss in a case involving stolen credit
cards includes “any unauthorized charges” made with those cards. U.S.S.G. § 2F1.1
n.17. Thus, the district court did not commit clear error in basing the amount of loss
resulting from Leonard’s possession of the cards on the actual loss to the victim bank.
See id. (standard of review). Having pleaded guilty to possessing the stolen cards,
Leonard was properly held responsible for the amounts charged on them. We thus
affirm Leonard’s sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-